DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Terms
MCOT – maximum channel occupancy time
TTI – transmit time interval
DRS, DSCH, discovery
CORESET – control region
LCP – logical channel priorities

Allowable Subject Matter
Claim 5, 6, 18, 19, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Priority Date
	Earliest priority date supporting the subject matter of the independent claims appears to be provisional application 62725701 filed 2018/08/31.
These earlier provisional applications do not appear to support the subject matter of the independent claims:
Provisional Application 62607134, filed 12/18/2017 Provisional Application 62608821, filed 12/21/2017 Provisional Application 62681346, filed 06/06/2018 Provisional Application 62714362, filed 08/03/2018

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claims
Claim 1, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US-20170070312) in view of Lunden (US-20200068378), Han (US-20160100404); 3GPP TSG-RAN WG2 Meeting #130, Nokia, “RLM/RLF measurement on NR-U”, R1812309, Gothenburg, Sweden, August 20th-24th, 2018.
As to claim 1, 8, 14: Yi teaches a base station (BS) in a wireless communication system, the BS comprising: at least one processor configured to: identify a set of discovery signals and channels (DSCH) including a set of synchronization signals and physical broadcast channel (SS/PBCH) blocks (abstract, fig.4, [0071, 241]: discovery signal includes CRS, PSS, SSS, PBCH); identify a DSCH transmission timing configuration (DTTC) including a first periodicity, a duration of a first transmission window, and a first timing offset of the first transmission window (abstract, [146, 147, 156, 170, 180, 274]: DRS configuration includes period, window, window offset, measurement duration, periodicity), wherein the DTTC is identified for a transmission of the set of DSCH and radio link monitoring (RLM) in a serving cell ([0133, 289]: UE measurement report based on discovery signals, DRS).
Yi may not explicitly teach identify a DSCH measurement timing configuration (DMTC) including a second periodicity, … , wherein the DMTC is identified for radio resource management (RRM) measurement based on the set of DSCH; … and a transceiver operably connected to the processor, the transceiver configured to transmit, to a user equipment (UE), the set of DSCH over unlicensed downlink channels based on the LBT procedure.  However, Lunden teaches identify a DSCH measurement timing configuration (DMTC) including a second periodicity ([0092]: DMTC = DMRS measurement and timing configuration; [0093]: DMTC periodicity), a duration of a second transmission window ([0092, 111, 144]: DMTC window), … , wherein the DMTC is identified for radio resource management (RRM) measurement ([0105]: RRM measurement based on DRS and DMTC if LBT at eNB succeeds); … and a transceiver operably connected to the processor, the transceiver configured to transmit, to a user equipment (UE), the set of DSCH over unlicensed downlink channels based on the LBT procedure ([0001, 83, 86]: LBT unlicensed, transmit DRS to UE; [0105]).
Thus, it would have been obvious to one of ordinary skill in the art to implement DMTC configuration and LBT, taught by Lunden, into DRS, taught by Yi, in order to implement a well-known feature of a pre-existing communication protocol and to perform measurements. In addition it would have been obvious to combine Yi and Lund in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Yi may not explicitly teach and a second timing offset of the second transmission window.  However, Han teaches and a second timing offset of the second transmission window ([0026]: DMTC includes duration, periodicity, offset).
Thus, it would have been obvious to one of ordinary skill in the art to implement DMTC offset, taught by Han, into DMTC, taught by Lunden, in order to implement a well-known feature of a pre-existing communication protocol and to shift the DMTC window. In addition it would have been obvious to combine Han and Lunden in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lunden may not explicitly teach and perform a channel access procedure based on listen-before-talk (LBT) procedure for the set of DSCH based on the identified DTTC.  However, Nokia teaches and perform a channel access procedure based on listen-before-talk (LBT) (p.2, section 2: “LBT defined for DRS in LAA may also be used to improve the success probability of DRS transmission”, “RLM measurement and reporting relies on the exact structure of the DRS signal and the LBT design for DRS signal transmission in NR-U”) procedure for the set of DSCH based on the identified DTTC (p.2, section 2: “DRS-like signal in one configured window (DRS transmission timing configuration, DTTC) should be assumed for RLM purposes”).
Thus, it would have been obvious to one of ordinary skill in the art to implement LBT channel access for DSCH, taught by Nokia, into the DRS, taught by Lunden, in order to implement a well-known feature of a pre-defined protocol and to perform radio link monitoring. In addition it would have been obvious to combine Lunden and Nokia in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US-20170070312), Lunden (US-20200068378), Han (US-20160100404), Nokia in view of Bendlin (US-20190081821), Yi (US-20190356524).
As to claim 2, 9, 15: Yi teaches the BS of Claim 1, 8, 14.
Yi may not explicitly teach wherein the at least one processor is further configured to determine the set of DSCH including a set of control resource sets (CORESET) for monitoring a set of physical downlink control channels (PDCCH).  However, Bendlin teaches wherein the at least one processor is further configured to determine the set of DSCH including a set of control resource sets (CORESET) for monitoring a set of physical downlink control channels (PDCCH) ([0048]: CORESET monitoring PDCCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement CORESET for monitoring PDCCH, taught by Bendlin, into DRS, taught by Yi, in order to implement a well-known feature of a pre-existing protocol and to configure the monitoring of  a channel. In addition it would have been obvious to combine Bendlin and Yi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Yi may not explicitly teach and a set of physical downlink shared channels (PDSCH) scheduled by the set of PDCCH, each of the set of PDSCH including information for a remaining minimum system information (RMSI).  However, Yi ‘524 teaches and a set of physical downlink shared channels (PDSCH) scheduled by the set of PDCCH, each of the set of PDSCH including information for a remaining minimum system information (RMSI) ([0344-347]: RMSI PDSCH for resource allocation CORESET).1
Thus, it would have been obvious to one of ordinary skill in the art to implement CORSET for RMSI, taught by Yi ‘524, into the DRS , taught by Yi, in order to conform to a well-known and pre-existing protocol to allocate resources.  In addition it would have been obvious to combine Yi ‘524 and Yi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 3, 4, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US-20170070312), Lunden (US-20200068378), Han (US-20160100404), Nokia, Bendlin (US-20190081821), Yi (US-20190356524) in view of Shin (US-20130176952).
As to claim 3, 10, 16: Yi teaches the BS of Claim 2, 9, 15 
Yi may not explicitly teach wherein: the set of CORESET and the set of SS/PBCH blocks in the set of DSCH are configured to locate in different time instances, respectively, and a bandwidth of the set of SS/PBCH blocks and a bandwidth of the set of CORESET are configured to overlap each other.  However, Shin teaches wherein: the set of CORESET and the set of SS/PBCH blocks in the set of DSCH are configured to locate in different time instances, respectively, and a bandwidth of the set of SS/PBCH blocks and a bandwidth of the set of CORESET are configured to overlap each other (fig.3, [0073, 284, 298, 305]: PDCCH in different timeslots, X-axis, as PBCH and overlap in frequency, Y-axis, with PBCH/PSS/SSS; [0070]: 6 or 7 OFDM symbols = 1 timeslot).
Thus, it would have been obvious to one of ordinary skill in the art to implement control region and SS/PBCH in a certain configuration, taught by Shin, into the DRS, taught by Yi, in order to conform to a pre-defined frame structure of an established and well-known protocol so as to transmit the control information. In addition it would have been obvious to combine Yi and Shin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4, 11, 17: Yi teaches the BS of Claim 3, 10, 16, 
Yi may not explicitly teach wherein the set of CORESET and the set of SS/PBCH blocks are in a same slot when the set of CORESET for monitoring the set of PDCCH includes information for the RMSI.  However, Yi ‘524 teaches wherein the set of CORESET and the set of SS/PBCH blocks are in a same slot when the set of CORESET for monitoring the set of PDCCH includes information for the RMSI (abstract: UE receives CORESET for RMSI via SS block having PBCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement CORSET for RMSI, taught by Yi ‘524, into the DRS , taught by Yi, in order to conform to a well-known and pre-existing protocol to allocate resources.  In addition it would have been obvious to combine Yi ‘524 and Yi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US-20170070312), Lunden (US-20200068378), Han (US-20160100404), Nokia in view of Li (US-20190013909).
As to claim 7, 20: Yi teaches the BS of Claim 1, 14
Yi may not explicitly teach wherein an LBT category and a channel access priority class are determined based on a transmission duration of the set of DSCH, the transmission duration of the set of DSCH being determined based on an indication of actually transmitted SS/PBCH blocks in the set of DSCH.  However, Li wherein an LBT category and a channel access priority class are determined based on a transmission duration of the set of DSCH, the transmission duration of the set of DSCH being determined based on an indication of actually transmitted SS/PBCH blocks in the set of DSCH ([0066]: LBT category and priority determined based on MCOT) (see also US20190150196 [0155, 156, 159]; US20180123744 [0209]: LBT category if transmit duration of discovery signal is less than 1 ms; US20190159243 [0024]: transmit duration determines channel access parameters corresponding to LBT priority).
Thus, it would have been obvious to one of ordinary skill in the art to implement MCOT to determine LBT type and priority, taught by Li , into the DRS LBT, taught by Yi, in order to conform to a well-known and pre-existing standard so as to transmit the DRS. In addition it would have been obvious to combine Yi and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US-20170070312), Lunden (US-20200068378), Han (US-20160100404), Nokia in view of You (US-20160366576).
As to claim 12: Yi teaches the UE of Claim 8.
Yi may not explicitly teach wherein the at least one processor is further configured to determine: an index of the received SS/PBCH block in DSCH; and a location of the received SS/PBCH block in DSCH of two predefined locations within a slot in the DTTC.  However, You teaches wherein the at least one processor is further configured to determine: an index of the received SS/PBCH block in DSCH; and a location of the received SS/PBCH block in DSCH of two predefined locations within a slot in the DTTC ([0173, 175]: determine locations and indices of PSS, SSS, CRS, PBCH, PDCCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining locations and indices of various resource blocks, taught by You, into the DRS, taught by Yi, in order to conform to well-known and pre-defined protocol standards so as to transmit the signal. In addition it would have been obvious to combine Yi and You in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US-20170070312), Lunden (US-20200068378), Han (US-20160100404), Nokia, You (US-20160366576) in view of You (US-20170078953).
As to claim 13: Yi teaches the UE of Claim 12
Yi may not explicitly teach wherein the at least one processor is further configured to determine a starting slot of the transmission of the set of DSCH.  However, You ’53 teaches wherein the at least one processor is further configured to determine a starting slot of the transmission of the set of DSCH ([0185]).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining starting slot for transmission, taught by You ‘53, into the DRS, taught by Yi, in order to conform to a well-known and pre-existing protocol so as to transmit the discovery signal. In addition it would have been obvious to combine You ’53 and Yi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Some ambiguities as to which clause relates to which verb.